DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. (2021/0088752).

Regarding claim 1, Tang discloses an optical imaging lens module (at least Figure 2F, 20, imaging lens assembly), comprising: a lens barrel (210, lens barrel); and an optical imaging lens (220, optical lens element set), comprising a plurality of lens elements ([0105]) engaged with the lens barrel sequentially from an object side to an image side along an optical axis (Figure 2F), wherein a lens element closest to the object side in the plurality of lens elements is a first lens element (221, first optical lens element), the first lens element comprises an optical effective portion (central portion, depicted by ψY) and an optical ineffective portion surrounding the optical effective portion (peripheral portion, depicted by the portion between ψA and ψL), the optical effective portion has an object-side surface facing toward the object side and allowing imaging rays to pass through (Figure 2F, left hand side surface) as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through (Figure 2F, right hand side surface), and a border around the object-side surface has an extension surface extending from the object side toward the image side (2212a, inclined surface); wherein an angle between the extension surface of the first lens element and the optical axis is represented by ω; and the optical imaging lens module satisfies an inequality: 1.000 degree≤ω≤5.000 degrees ([0121] teaches the angle α between 2212a, inclined surface, and X, optical axis, to be 5 degrees).

Regarding claim 2, Tang discloses the optical imaging lens module according to claim 1, wherein a minimum vertical distance from an intersection of the object-side surface of the first lens element and the extension surface to the optical axis is represented by Rmin, a thickness of the first lens element along the optical axis is represented by T1, and the optical imaging lens module further satisfies an inequality: Rmin/T1≤1.300 (ψY is viewed to be analogous to Rmin, and CT is viewed to be analogous to T1; at least claim 29 teaches 1.0 < ψY/CT < 3.6, which includes values from greater than 1 to 1.3).

Regarding claim 3, Tang discloses the optical imaging lens module according to claim 1, wherein the lens barrel further comprises an engaging portion (flange portion of 210, lens barrel, adjacent to the peripheral portion of 221, first optical lens element, depicted by the portion between ψA and ψL) and a surrounding portion (wall portion of 210, lens barrel, which extends from the flange portion, in the optical axis direction), the engaging portion is engaged with the optical ineffective portion (Figure 2F), and the surrounding portion surrounds the extension surface and is connected with the engaging portion (Figure 2F).

Regarding claim 5, Tang discloses the optical imaging lens module according to claim 1, wherein the extension surface is coated with an opaque coating (230, light-absorbing portion; [0104, 0107] teach 230, light-absorbing portion, is coated on 2212a, inclined surface).

Regarding claim 6, Tang discloses the optical imaging lens module according to claim 5, wherein a surface of the optical ineffective portion is coated with an opaque coating (230, light-absorbing portion; [0104, 0107] teach 230, light-absorbing portion, is coated on 2212b, inclined surface).

Regarding claim 7, Tang discloses the optical imaging lens module according to claim 6, wherein a surface roughness of the extension surface or the surface of the optical ineffective portion is represented by Ra, and the optical imaging lens module further satisfies an inequality: Ra≥0.200 μm (at least [0067] teaches a surface roughness with included range from 0.2 to 1.6 micrometers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (2021/0088752), in view of Tang et al. (2019/0025600), henceforth referred to as Tang ‘00.

Regarding claim 8, Tang discloses the optical imaging lens module according to claim 1, but fails to teach wherein a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL, a thickness of the first lens element along the optical axis is represented by T1, and the optical imaging lens module further satisfies an inequality: TTL/T1≤8.000. Tang and Tang ’00 are related because both teach an optical imaging lens module.
Tang ’00 discloses an optical imaging lens module wherein a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL, a thickness of the first lens element along the optical axis is represented by T1, and the optical imaging lens module further satisfies an inequality: TTL/T1≤8.000 (Table 1, TTL is calculated to be 4.48, T1 is taught to be 0.627; the values in the condition yield 7.14, which falls within the claimed range).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tang to incorporate the teachings of Tang '00 and provide the optical imaging lens module further satisfies an inequality: TTL/T1≤8.000. Doing so would allow for a compact lens module design while maintaining image quality and durability.

Regarding claim 9, Tang discloses the optical imaging lens module according to claim 1, but fails to teach wherein the thickness of the first lens element along the optical axis is the thickest of the plurality of lens elements. Tang and Tang ’00 are related because both teach an optical imaging lens module.
Tang ’00 discloses an optical imaging lens module wherein the thickness of the first lens element along the optical axis is the thickest of the plurality of lens elements (Table 1, the thickness of lens 1 is taught to be 0.627, which is the thickest of the lenses).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tang to incorporate the teachings of Tang '00 and provide wherein the thickness of the first lens element along the optical axis is the thickest of the plurality of lens elements. Doing so would allow for a compact lens module design while maintaining image quality and durability.

Regarding claim 14, Tang discloses the optical imaging lens module according to claim 1, but fails to teach wherein a distance from the surface of the lens barrel closest to the object side to the image-side surface of the first lens element along the optical axis is represented by S1, and a thickness of the first lens element along the optical axis is represented by T1, and the optical imaging lens module further satisfies an inequality: 0.950<S1/T1≤1.050. Tang and Tang ’00 are related because both teach an optical imaging lens module.
Tang ’00 discloses an optical imaging lens module wherein a distance from the surface of the lens barrel closest to the object side to the image-side surface of the first lens element along the optical axis is represented by S1, and a thickness of the first lens element along the optical axis is represented by T1, and the optical imaging lens module further satisfies an inequality: 0.950<S1/T1≤1.050 (Figure 1A depicts the object side surface of 110, plastic barrel, is on the same plane as the object side surface of 121, first plastic lens, thus S1 and T1 would be equal, resulting in S1/T1 to be 1.0).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tang to incorporate the teachings of Tang '00 and provide the optical imaging lens module further satisfies an inequality: 0.950<S1/T1≤1.050. Doing so would allow for improved durability and protection to the lens elements.

Regarding claim 15, Tang discloses the optical imaging lens module according to claim 1, but fails to teach wherein a maximum thickness of the plurality of lens elements along the optical axis is represented by Tmax, a second largest thickness of the plurality of lens elements along the optical axis is represented by TTmax, and the optical imaging lens module further satisfies an inequality: Tmax/TTmax≥1.040. Tang and Tang ’00 are related because both teach an optical imaging lens module.
Tang ’00 discloses an optical imaging lens module wherein a maximum thickness of the plurality of lens elements along the optical axis is represented by Tmax, a second largest thickness of the plurality of lens elements along the optical axis is represented by TTmax, and the optical imaging lens module further satisfies an inequality: Tmax/TTmax≥1.040 (Table 1, the thickness of lens 1 is taught to be 0.627, which is the thickest of the lenses; the thickness of lens 4 is taught to be 0.551, which is the second largest thickness; the values in the condition yield 1.13).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tang to incorporate the teachings of Tang '00 and provide the optical imaging lens module further satisfies an inequality: Tmax/TTmax≥1.040. Doing so would allow for a compact lens module design while maintaining image quality and durability.

Regarding claim 16, Tang discloses an optical imaging lens module (at least Figure 2F, 20, imaging lens assembly), comprising: a lens barrel (210, lens barrel); and an optical imaging lens (220, optical lens element set), comprising a plurality of lens elements ([0105]) engaged with the lens barrel sequentially from an object side to an image side along an optical axis (Figure 2F), wherein a lens element closest to the object side in the plurality of lens elements is a first lens element (221, first optical lens element), the first lens element comprises an optical effective portion (central portion, depicted by ψY) and an optical ineffective portion surrounding the optical effective portion (peripheral portion, depicted by the portion between ψA and ψL), the optical effective portion has an object-side surface facing toward the object side and allowing imaging rays to pass through (Figure 2F, left hand side surface) as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through (Figure 2F, right hand side surface), a border around the object-side surface has an extension surface extending from the object side toward the image side (2212a, inclined surface), and the lens barrel has an engaging portion (flange portion of 210, lens barrel, adjacent to the peripheral portion of 221, first optical lens element, depicted by the portion between ψA and ψL) disposed between the object side and the optical ineffective portion of the first lens element (Figure 2F) and engaged with the optical ineffective portion (Figure 2F).
Tang fails to teach wherein a distance from the surface of the lens barrel closest to the object side to the image-side surface of the first lens element along the optical axis is represented by S1, and a thickness of the first lens element along the optical axis is represented by T1; and the optical imaging lens module satisfies an inequality: S1/T1≤0.950. Tang and Tang ’00 are related because both teach an optical imaging lens module.
Tang ’00 discloses an optical imaging lens module wherein a distance from the surface of the lens barrel closest to the object side to the image-side surface of the first lens element along the optical axis is represented by S1, and a thickness of the first lens element along the optical axis is represented by T1; and the optical imaging lens module satisfies an inequality: S1/T1≤0.950 (Figure 1A depicts the object side surface of 110, plastic barrel, is on the same plane as the object side surface of 121, first plastic lens, thus S1 and T1 would be equal, resulting in S1/T1 to be 1.0).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tang to incorporate the teachings of Tang '00 and provide the optical imaging lens module further satisfies an inequality: 0.950<S1/T1≤1.050. Doing so would allow for improved durability and protection to the lens elements.

Regarding claim 17, the modified Tang discloses the optical imaging lens module according to claim 16, wherein a minimum vertical distance from an intersection of the object-side surface of the first lens element and the extension surface to the optical axis is represented by Rmin, and the optical imaging lens module further satisfies an inequality: Rmin/T1≤1.300 (ψY is viewed to be analogous to Rmin, and CT is viewed to be analogous to T1; at least claim 29 teaches 1.0 < ψY/CT < 3.6, which includes values from greater than 1 to 1.3).

Regarding claim 18, the modified Tang discloses the optical imaging lens module according to claim 16, wherein the lens barrel further comprises a surrounding portion (wall portion of 210, lens barrel, which extends from the flange portion, in the optical axis direction) surrounding the extension surface (Figure 2F) and connected with the engaging portion (Figure 2F).

Regarding claim 20, the modified Tang discloses the optical imaging lens module according to claim 16, wherein a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL, and the optical imaging lens module further satisfies an inequality: TTL/T1≤8.000 (Tang ’00: Table 1, TTL is calculated to be 4.48, T1 is taught to be 0.627; the values in the condition yield 7.14, which falls within the claimed range).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (2021/0088752) in view of Lin et al. (2016/0139359).

Regarding claim 10, Tang discloses the optical imaging lens module according to claim 1, but fails to teach wherein a minimum vertical distance from an intersection of the object-side surface of the first lens element and the extension surface to the optical axis is represented by Rmin, a maximum vertical distance from an intersection of the object-side surface of the first lens element and the extension surface to the optical axis is represented by Rmax, and the optical imaging lens module further satisfies an inequality: Rmin/Rmax≤0.900. Tang and Lin are related because both teach an optical imaging lens module.
Lin discloses an optical imaging lens module wherein a minimum vertical distance from an intersection of the object-side surface of the first lens element and the extension surface to the optical axis is represented by Rmin, a maximum vertical distance from an intersection of the object-side surface of the first lens element and the extension surface to the optical axis is represented by Rmax, and the optical imaging lens module further satisfies an inequality: Rmin/Rmax≤0.900 (Figure 6B, [0081], Table 1 teaches IBB'/ICC' to be 0.86).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tang to incorporate the teachings of Lin and provide the optical imaging lens module further satisfies an inequality: Rmin/Rmax≤0.900. Doing so would allow for a more compact design while suppressing unwanted stray light.

Regarding claim 11, the modified Tang discloses the optical imaging lens module according to claim 10, wherein the optical imaging lens module further satisfies an inequality: 0.600≤Rmin/Rmax≤0.900 (Lin: Figure 6B, [0081], Table 1 teaches IBB'/ICC' to be 0.86).

Allowable Subject Matter
Claims 4, 12, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations of claims 4, 12, and 19 in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claim 13 is dependent on claim 12, and is therefore objected to for at least the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872